     Case 2:13-cv-16259 Document 17 Filed 11/05/20 Page 1 of 1 PageID #: 313




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


MARTHA MARTINEZ,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 2:13-cv-16259

ETHICON, LLC,

                             Defendant.

                        MEM ORANDUM OPINION AND ORDER

       On October 21, 2020, I entered an order directing plaintiff to show cause on or before

November 4, 2020, why this case should not be dismissed without prejudice as to the remaining

defendant, Ethicon, LLC, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiff

has not shown cause. The court ORDERS that this case is dismissed without prejudice pursuant

to Rule 4(m) for failure to serve the remaining defendant, Ethicon, LLC, within 90 days after the

complaint was filed.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER: November 5, 2020
